Citation Nr: 0817858	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  07-03 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for 5th and 6th facial nerve 
palsy and left eye diplopia.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 2003 to 
May 2005.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 5th 
and 6th facial nerve palsy and left eye diplopia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that she is afforded every possible 
consideration.

The veteran contends that as a result of in-service surgery 
for her left-sided intracranial meningioma (brain tumor), she 
now has facial nerve palsy and left eye diplopia.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  
The word "usual" is defined as commonly encountered, 
experienced, or observed.  See Webster's II New College 
Dictionary, 1216 (1995).

A VA examiner in November 2005 stated that the veteran had 
fifth and sixth nerve palsy on the left secondary to the 
tumor resection.  The examiner also stated that the sixth 
nerve palsy was the likely cause of the veteran's diplopia.  
However, there was no opinion as to whether these residuals 
were usual effects of such surgery.

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  Here, a medical examination and 
opinion, with complete rationale, is necessary to determine 
whether the facial nerve palsy and left eye diplopia were 
usual effects of the veteran's surgical treatment in service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

Although the veteran's general service medical records are in 
the claims folder, there are no clinical records from the 
resection surgery that was performed in May 2004.  The RO/AMC 
should make arrangements to obtain those clinical records 
before the physical examination is scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's clinical records, 
hospitalization report, and/or inpatient 
and outpatient treatment records from the 
May 2004 intracranial meningioma resection 
surgery at Fort Lewis, Washington, and 
associate those records with the claims 
file.  

2.  Thereafter, make arrangements for the 
veteran to have an appropriate VA 
examination, by a specialist if indicated.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examiner should provide an opinion as 
to whether the veteran's facial nerve 
palsy and left eye diplopia were usual 
(i.e., commonly encountered, experienced, 
or observed) effects of the May 2004 
intracranial meningioma resection surgery.  

Any opinion expressed by the examiner must 
be accompanied by a complete rationale.

3.  Readjudicate the issue on appeal.  If 
the claim remains denied, provide the 
veteran and her representative, if any, 
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

